            Case 1:16-cr-00639-LGS
UNITED STATES          DISTRICT COURTDocument 61 Filed 05/12/20 Page 1 of 2
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X
 UNITED STATES OF AMERICA                                      :
                                                               :
                                                               :
                          -against-                            : 16 Crim. 639 (LGS)
                                                               :
 LAMARK MULLIGAN,                                              :      ORDER
                                               Defendant. :
 ------------------------------------------------------------- X
LORNA G. SCHOFIELD, District Judge:

       WHEREAS an amended violation of supervised release report (“Report”) was filed on

December 4, 2019.

       WHEREAS Defendant, on May 1, 2020, filed a letter motion (“Motion”) requesting that

the Court schedule a telephone conference for Defendant to both admit to specifications 11 and

12 of the Report and proceed to sentence on the violations. (Dkt. No. 60)

       WHEREAS in the Motion, Defendant objected to the Report’s Sentencing Guidelines

calculation which is based on a Criminal History Category of V, resulting in a Guidelines

recommendation of 7 to 13 months imprisonment on specifications 11 and 12. Defendant asserts

that the correct Criminal History Category is III based on Defendant’s criminal history at the time

of the underlying offense, resulting in a Guidelines recommendation of 5 to 11 months

imprisonment on specifications 11 and 12. (See U.S.S.G. Section 7B1.4)

       WHEREAS a second amended supervised release violation report (“Amended Report”)

was filed on May 5, 2020, and contains modifications to the following sections of the Report:

               1. Supervision Adjustment

               2. Violation Circumstances: (Specification 13 was added)

               3. Court Status

               4. Sentencing Options: (Defendant’s Criminal History Category is III)

       WHEREAS the Amended Report’s Guidelines calculation resolves Defendant’s objection

to the applicable Guidelines range in the Report. It is hereby

       ORDERED that Defendant’s Motion to schedule a plea and sentencing for his violation
          Case
of supervised    1:16-cr-00639-LGS
              release is GRANTED. It Document
                                     is further 61 Filed 05/12/20 Page 2 of 2

        ORDERED that a telephonic conference is scheduled for Thursday May 21, 2020, at

9:00 A.M. The parties shall call (888) 363-4749 and use Access Code 558-3333. The date and

time of this conference are subject to change. It is further

        ORDERED that any written sentencing submission shall be filed on or before May 18,

2020.

        The Clerk of the Court is directed to terminate the letter motion at docket number 60.



Dated: May 12, 2020
       New York, New York
